                            United States District Court
                                      for the
                            Southern District of Florida

Cynthia Simmons, Plaintiff,              )
                                         )
v.                                       ) Civil Action No. 19-81017-Civ-Scola
                                         )
Wal-Mart Stores, Inc., Defendant.        )
                         Order Granting Temporary Stay
        Plaintiff Cynthia Simmons complains that her employer, Wal-Mart Stores,
Inc., discriminated against her on the basis of her gender. She seeks relief under
theories of both disparate treatment as well as disparate impact. In response,
Walmart has filed a motion to dismiss. (ECF No. 7.) Walmart argues, among other
things, that the Plaintiff fails to state a claim under either theory. Walmart now
asks the Court to stay discovery until the Court rules on its motion to dismiss.
(ECF No. 8.) The Plaintiff objects to the stay, arguing that no discovery has yet
been requested and, in any event, Walmart’s motion to dismiss is not “clearly
meritorious.” (Pl.’s Resp., ECF No. 13.) Having considered the parties’ arguments
and for the following reasons, the Court finds a limited stay in this case warranted
and therefore grants Walmart’s request for a stay of discovery. (ECF No. 8.)
        District courts are given “broad discretion over the management of pre-trial
activities, including discovery and scheduling.” Johnson v. Bd. of Regents of Univ.
of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001). And district courts have “broad
authority to grant a stay.” In re Application of Alves Braga, 789 F. Supp. 2d 1294,
1307 (S.D. Fla. 2011) (Goodman, Mag. J.) Courts consider the relative prejudice
and hardship “worked on each party if a stay is or is not granted” and general
efficiency. Fitzer v. Am. Institute of Baking, Inc., No. 209-cv-169, 2010 WL 1955974
(S.D. Ga. May 13, 2010); Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1988)
(noting that a court must also weigh “the harm produced by a delay in discovery”
against “the likely costs and burdens of proceeding with discovery”) (citations
omitted). Moreover, so long as a stay is neither “immoderate” nor indefinite, a stay
can be appropriate in the interest of judicial convenience. Ortega Trujillo v. Conover
& Co. Communications, Inc., 221 F.3d 1262 (11th Cir. 2000) (provided a stay will
expire within reasonable limits, it is not immoderate). In considering the balance,
a court may take a “preliminary peek” at the merits of a dispositive motion to see
if it “appears to be clearly meritorious and truly case dispositive.” McCabe v. Foley,
233 F.R.D. 683, 685 (M.D. Fla. 2006). After reviewing Walmart’s motion to dismiss,
the Court finds the issues raised, particularly with respect to the Plaintiff’s failure
to state a claim on either her disparate treatment or disparate impact claims,
appear clearly meritorious. See Ray v. Spirit Airlines, Inc., No. 12-61528-CIV, 2012
WL 5471793, at *1 (S.D. Fla. Nov. 9, 2012) (Scola, J.) (quoting Feldman, 176 F.R.D.
at 652–53). And if the motion to dismiss is granted in its entirety, which at this
preliminary stage appears likely, the need for discovery in this proceeding will be
eliminated. Further, the Plaintiff’s objection to the stay based on the current lack
of discovery in this case is not viable in light of her recently filed discovery motion
in Allred v. Wal-Mart Stores, Inc., Case No. 19-80922-Civ-RNS, ECF No. 23, Pl.’s
Mot. at 7 (S.D. Fla. Oct. 8, 2019), wherein she advises that “discovery has just
begun.”
       The Court thus finds a stay warranted and grants Walmart’s motion (ECF
No. 8). Discovery is therefore stayed until this Court issues its order on Walmart’s
motion to dismiss. If the motion is ultimately denied, discovery must immediately
move forward. Additionally, the Court lifts the previously imposed suspension of
briefing of Walmart’s motion to dismiss. To that end, the Plaintiff must respond to
Walmart’s motion to dismiss on or before November 4, 2019. Walmart must file
its reply, if any, within seven days of the Plaintiff’s filing of her response.
       This brief stay of general discovery, will not cause any prejudice to the
Plaintiff who will be afforded sufficient opportunity to conduct discovery if any of
her claims advance in this Court. The parties must file an amended joint discovery
plan and conference report within seven days if the Court denies any aspect of
Walmart’s motion. While discovery is stayed, the parties shall take no action
except to complete briefing of Walmart’s motion to dismiss or as otherwise
directed by the Court. If either party believes this case should be reopened, that
party may file a motion to reopen the case, indicating the relief sought and why
that request warrants the reopening of the case.
       Further the Court denies, without prejudice, the discovery motion filed in
the Allred case, referred to above, as it pertains to this Plaintiff. If any aspect of
Walmart’s motion to dismiss is ultimately denied the Plaintiff may refile her
motion, in this case, to the extent it applies to her individual case.
      Done and ordered, at Miami, Florida, on October 10, 2019.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
